DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
a) equipment
b) access panel
c) access panel opening
d) empennage
e) outer skin
f) fin
g) fuselage
h) tailplane
i) central region
j) control surfaces
k) elevators
l) mounting portion   
m) fastening sites
n) empennage structure
o) fasteners
p) lower portion
q) sensors

s) electronic equipment 
t) systems
u) electronic circuits
v) cables
w) cockpit or cabin
x) anti-collision light  
y) first location
z) second location  
aa) planar base
bb) openings 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

	
2.	Claim 5 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 13 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
4.	The limitation “access panel” in recited in claims 1-7, 10, 12, 13, 15-17. It is unclear what element this. The examiner has treated the “access panel” equal to “cover”. Appropriate correction is required. 
5.	The limitation “access panel opening” in recited in claims 1, 2, 5, 7, 10, 12, 13, 15 and 17. It is unclear what element this. The examiner has treated the “access panel opening” equal to a “cover opening”. Appropriate correction is required.
6.	Claim 2 recited the limitation “access panel is a planar inspection panel” in lines 2-3. It is unclear how the panel is planar. Is this panel equal to the rounded “cover” element 350? The only planar cover is shown in prior art fig. 1. Appropriate correction is required.

8.	Claim 5 recited the limitation “adjacent empennage structure” in line 7. It is unclear if this is a reintroduction of the empennage or a different element. Appropriate correction is required.
9.	Claim 15 recited the limitation “adjacent empennage structure” in lines 3-4. It is unclear if this is a reintroduction of the empennage or a different element. Appropriate correction is required.
10.	Regarding claims 4, 9, 14, 15, 20, 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
11.	Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis; David J et al.
12.	Regarding claim 1, Lewis teaches a method of mounting equipment to an aircraft having an empennage, the method comprising; mounting equipment to a mounting structure for mounting to the aircraft (fig.6, element 30); removing an access panel (fig. 4, element 32) from the outer skin of the empennage of the aircraft (fig. 4, element 14 equal to skin) to reveal an access panel opening into the empennage (fig. 6, element 40); attaching the mounting structure to or within the access panel opening such that at least a portion of the equipment extends beyond the outer skin of the empennage (figs. 12 and 13 element 30 mounted inside element 40 and above element 14), and wherein the shape of the mounting structure at least partly conforms to the shape of the access panel opening (abstract); and covering the mounting structure and the equipment mounted thereon with a cover (fig, 6, element 32), and attaching the cover to the mounting structure or the empennage (fig. 18 element 64).
13.	Regarding claim 2, Lewis teaches the method of claim 1, wherein the access panel is a planar  inspection panel, and wherein the access panel opening is a planar inspection panel opening for providing access to the empennage of the aircraft.
14.	Regarding claim 5, Lewis teaches the method of claim 1, wherein the mounting structure is a tray comprising a planar base (fig. 6, element 30 is planar) and at least one mounting portion  (fig. 10 element 52) extending in parallel with or orthogonally to the base, and wherein the step of attaching the mounting structure to or within the access panel opening comprises passing one or more fasteners through the at least one mounting portion to a corresponding one or more fastening sites in the access panel opening or in an adjacent empennage structure  (para 0099, attached by fasteners or bolts).
15.	Regarding claim 6, Lewis teaches the method of claim 5, wherein the step of removing the access panel from the outer skin of the empennage of the aircraft comprises removing one or more fasteners passing through the access panel from the said one or more fastening sites (fig. 18, element 64).

17.	Regarding claim 8, Lewis teaches the method of claim 1, wherein the equipment comprises one or more sensors, one or more pieces of recording equipment and/or one or more electronic equipment or systems, including electronic circuits (para 0002-0004 various electrical/electronic systems).
18.	Regarding claim 9, Lewis teaches the method of claim 1, further comprising the step of routing cables from the aircraft, preferably the aircraft cockpit or cabin, to the equipment on the mounting structure (para 0091, aperture for electrical connections).
19.	Regarding claim 11, Lewis teaches the method of claim 10, further comprising the step of reattaching the anti- collision light to a second location on the empennage, different from the first location (para 0019 “…equipment is not irreversibly fixed “…equipment is not irreversibly fixed…”).
20.	Regarding claim 12, Lewis teaches an equipment assembly for attaching to an empennage of an aircraft, the equipment assembly comprising: a mounting structure (fig.6, element 30), wherein the mounting structure is shaped, at least in part, to conform to an access panel opening on the empennage of the aircraft (abstract, where skin is equal to empennage), and wherein the mounting structure comprises equipment extending from one side of the mounting structure (figs. 12 and 13 element 30 mounted inside of element 40 and above element 14); and a cover configured to cover the equipment and the mounting structure (fig. 4, element 32).
21.	Regarding claim 13, Lewis teaches the assembly of claim 12, wherein the mounting structure is a tray comprising a planar base (fig. 6, element 30 is planar) and at least one mounting portion (fig. 10 element 52) extending in parallel with or orthogonally to the base, the mounting portion configured to 
22.	Regarding claim 14, Lewis teaches the assembly of claim 13, wherein the at least one mounting portion comprises at least one fastener or else is configured to allow one or more such fasteners to pass through the at least one mounting portion, preferably through openings  therein (fig. 18, element 64).
23.	Regarding claim 15, Lewis teaches the assembly of 12, wherein the cover comprises a lower portion comprising at least one fastener configured to attach the cover to the mounting structure, the access panel opening or an adjacent empennage structure, or else is configured to allow one or more such fasteners to pass through the lower portion, preferably through openings therein (fig. 18, element 64).
24.	Regarding claim 16, Lewis teaches the assembly of claim 14, wherein the mounting portion comprises openings  that are spaced apart by a distance corresponding to the distance between fastening sites in the access panel opening or in an adjacent empennage structure to which the mounting portion is to be attached (fig. 14, elements 54, 58, and 64).
25.	Regarding claim 17, Lewis teaches the assembly of claim 1, wherein the lower portion of the cover comprises openings that are spaced apart by a distance corresponding to the distance between fastening sites in the mounting structure, in the access panel opening or in an adjacent empennage structure to which the cover is to be attached (fig. 14, elements 54, 58, and 64).
26.	Regarding claim 18, Lewis teaches the assembly of claim 12, wherein the equipment comprises one or more sensors , one or more pieces of recording equipment  and/or one or more electronic equipment  or systems, including electronic circuits (para 0002-0004 various electrical/electronic systems).
27.	Regarding claim 19, Lewis teaches the assembly claim 12, further comprising cables extending from the equipment on the mounting structure (para 0091, aperture for electrical connections).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims above, and further in view of US 5096142 A Rodriguez; Manuel J.

However Rodriguez teaches wherein the empennage has T-tail configuration comprising a fin (fig. 1, element 12) mounted to a fuselage of the aircraft at its lower end (fig. 1, element 16), and a tailplane mounted to the fin at its upper end (fig. 1, element 22), and wherein the step of removing an access panel comprises removing an access panel from the upper surface of the tailplane (col. 6, lines 26-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lewis with the T-tail configuration taught by Rodriguez in order “…to provide an effective aerodynamic seal for the structural opening with as small an impact as possible on the aerodynamic performance on the aircraft…” (cols. 1-2, lines 64-8).
30.	Regarding claim 4, Rodriguez as modified teaches the method of claim 3, wherein the step of removing an access panel comprises removing an access panel from a central region of the upper surface of the tailplane, wherein the central region is preferably located equidistantly between two control surfaces, preferably elevators, on the empennage (fig. 1, element 68 is centrally located).

Claims 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims above, and further in view of EP 2502828 A1 Flores Fabricio Jose Rodrigues et al.
31.	Regarding claim 10 Lewis teaches the method of claim 1, but fails to teach wherein prior to the step of attaching the mounting structure to or within the access panel opening, the method further comprises removing an anti-collision light from a first location on the empennage.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lewis with the anti-collision light taught by Fabricio in order “…to recover reusable equipment…” (para 0006).
32.	Regarding claim 21 Lewis teaches the assembly claim 12, but fails to teach wherein the cover is configured to protect the empennage and/or the aircraft and/or the mounting structure and/or the equipment mounted within the mounting structure from lightning.
However Fabricio teaches wherein the cover is configured to protect the empennage and/or the aircraft and/or the mounting structure and/or the equipment mounted within the mounting structure from lightning (fig. 6, element 33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lewis with the lightning protection taught by Fabricio in order “…to electrically interconnect the door frame 32a to a grounding strip 30b associated with the fairing shell 30.”
33.	Regarding claim 22, Fabricio as modified teaches the assembly of claim 21, wherein the cover and/or the mounting structure is made from a conductive material, such as metal, that is capable of conducting energy from a lightning strike into the aircraft structure, preferably the empennage (para 0054, metal frame 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642